Citation Nr: 0215309	
Decision Date: 10/30/02    Archive Date: 11/06/02

DOCKET NO.  99-05 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to service connection for a disability 
manifested by fatigue.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel





INTRODUCTION

The veteran had active service from August 1989 to January 
1993.  He served in Southwest Asia during the Persian Gulf 
War from October 1990 to March 1991. 

This appeal arises from a February 1997 rating decision, in 
which the RO, among other things, denied service connection 
for a disability manifested by fatigue, and denied service 
connection for a skin disorder.  Both disabilities are 
claimed as due to an undiagnosed illness.  The veteran was 
accorded a hearing at the RO before the undersigned Board 
Member in December 1999, and a copy of the transcript of the 
hearing is included in the claims folder.  The Board remanded 
the claims for further development in January 2001.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained.

2.  The veteran's skin disorder, including impetigo and 
cellulitis, did not result from disease or injury in service; 
and it is a claim for a disability for which the veteran has 
an established diagnosis.

3.  The veteran's claimed fatigue did not result from disease 
or injury in service; there is no record of a diagnosis of a 
chronic fatigue syndrome.

4.  The veteran failed to report for VA examinations 
scheduled in June 2001 and April 2002.





CONCLUSION OF LAW

1.  Service connection for a skin disorder, including 
impetigo and cellulitis, is not warranted on a direct basis 
or due to undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 
1131 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.317, 
3.655 (2001).

2.  Service connection for a disability manifested by fatigue 
is not warranted on a direct basis or due to undiagnosed 
illness.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.317, 3.655 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)).  The discussions in the rating 
decision, statement of the case, supplemental statements of 
the case, and January 2001 Board remand informed the veteran 
of the evidence needed to substantiate his claims.  He was 
also provided notice of the applicable laws and regulations.  
Further, he was requested to provide the requisite medical 
and non-medical evidence in support of his claims.  The VCAA 
and the implementing regulations were in effect when the 
veteran's claim was most recently considered by the RO.  The 
record reflects that through the statement of the case and 
supplements thereto, the veteran has been informed of the 
requirements for the benefit sought on appeal, the evidence 
considered by the RO, and the reasons for its determinations.  
In a letter dated in March 2001, the veteran was informed of 
the requirements of the VCAA, specifically that he should 
submit medical evidence showing a relationship of his claimed 
disabilities to service in order to substantiate his claim.  
In this letter the RO also informed the veteran of the 
assistance that it would provide in obtaining evidence and 
information in support of the claim and of the information 
needed from him to enable the RO to obtain evidence and 
information in support of his claim.  Therefore, the Board is 
satisfied that the RO has complied with the notification 
requirements of the VCAA and the implementing regulations.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. § 
5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159(c)).  The RO obtained the veteran's service medical 
records and post-service treatment records.  There is no 
evidence that additional treatment records are available.

The veteran was also afforded VA examinations.  38 U.S.C.A. § 
5103A(d) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,631 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159(c)(4)).  The examination reports of record did not 
provide sufficient evidence to adjudicate the veteran's 
claims.  Accordingly, the Board remanded the case in January 
2001 to schedule the veteran for additional examinations and 
to obtain opinions as to the exact nature and etiology of his 
disabilities.  He failed to report for VA examinations in 
June 2001 and April 2002.

A VA regulation pertinent to the failure to report for VA 
examinations provides, when a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, without good cause, the claim shall be 
rated based on the evidence of record.  38 C.F.R. § 3.655(b).  
The veteran was sent a letter in April 2002 informing him of 
the consequences of failing to report for an examination 
contained in this regulation.  In Olson v. Principi, 3 Vet. 
App. 480 (1992) the veteran failed to report for scheduled 
examinations.  In that case, it was reiterated that the duty 
to assist is not always a one-way street, or a blind alley; 
and that the veteran must be prepared to cooperate with the 
VA's efforts to provide an adequate medical examination and 
by submitting all the medical evidence supporting her claim.  
See also Wood v. Derwinski, 1 Vet. App. 190 (1991).  
Therefore, no further assistance to the veteran is required 
and  the Board will adjudicate the claims based on the 
limited evidence of record.

The veteran's service medical records show that an examiner 
noted a 1 and 1/4-inch suture scar on his left medial thigh 
on enlistment examination in June 1989.  On his separation 
examination in January 1993, the veteran gave a history of 
cramps in his legs, but he denied a history of skin diseases.

On VA examination in March 1993, the veteran's skin was 
normal, and the examination report does not include any 
complaint or finding of fatigue.

Records of medical treatment of the veteran in February 1994 
at the Milwaukee (Wisconsin) County Medical Complex (MCMC) 
were added to the claims folder in July 1994.  An emergency 
room report indicated that the veteran had begun experiencing 
pain in his left anterior tibia on the previous day.  The 
pain increased with weight bearing on his leg.  He denied 
trauma.  On removing his pants the following day, the veteran 
noticed sores draining pus.  He stated that he had previously 
had a scab in the area of the sores, but he could not recall 
any injury.  He reported a rash in the area of his groin 
several weeks earlier, which he thought resulted from cream 
he used which belonged to his son.  On clinical evaluation, 
the examining physician noted that there was a 2-centimeter 
area at the veteran's left anterior tibia with a draining, 
purulent discharge and surrounding cellulitis and impetigo.  
The final diagnosis was left leg cellulitis.  A medical 
report from MCMC, dated two days later, indicated that there 
were two scabbed lesions on the veteran's left leg, in the 
anterior tibial region and the region of the lateral thigh.  
The examiner indicated that there was mild erythema and 
tenderness in the surrounding area.  The diagnosis was 
resolving left leg impetigo.

In an undated written statement subsequently associated with 
the record, the veteran asserted that he developed a skin 
infection, for which he received medical treatment in 
February 1994.  He further stated that he could not walk for 
a week and was required to use crutches, and recline with his 
leg elevated.

In a statement dated in September 1996, and added to the 
record in October 1996, the veteran's mother said that she 
noticed several changes in the veteran upon his return from 
Saudi Arabia.  He had a dry rash on his arms, on his face and 
on other parts of his body, as well as a rash on his chin, 
which she described as similar to an abscess.  The veteran's 
mother indicated that a physician could not medically explain 
the abscess.  In a statement dated in October 1996, the 
veteran's sister indicated that she noticed several changes 
in his condition, including what she described as a large 
bump on the side of his face, which was unpleasant in 
appearance and recurring.  She further described the 
veteran's skin as very dry and rough in appearance, with a 
feel like the skin of an alligator.

An April 1998 notice from the RO to the Houston VA Medical 
Center (Houston VAMC) indicated that the examiner was to 
review the veteran's pertinent medical records in the claims 
folder prior to the examination.  Attached to the notice was 
a set of guidelines for medical examinations of veterans of 
the Persian Gulf War to which the RO desired to refer the VA 
examining physician.

In the report of the May 1998 VA general medical examination, 
the examining physician stated that the claims folder was 
available, but the veteran's medical records were not 
available for review in connection with the examination.  The 
veteran gave a history of multiple symptoms having their 
onset with his claimed exposure to various chemicals while he 
was serving in Southwest Asia, including numbness in his left 
leg, fatigue and skin infections.  With regard to the 
numbness in his leg, the veteran stated that he was treated 
by a physician in Milwaukee in 1994.  He reported that he had 
a skin infection, he was required to use crutches, and he was 
confined to bed rest for approximately one week.  The VA 
examining physician opined that the veteran may have had 
cellulitis.  The veteran further indicated that his leg was 
red, swollen, and that he was treated with antibiotics.  His 
condition reportedly resolved with treatment.  The VA 
examiner stated that the veteran's complaints of fatigue were 
discussed.  The veteran said that he became very fatigued and 
that he could not run for very long.  He explained that he 
did not have motorized transportation and that he had to walk 
wherever he went.  Since his service in the Persian Gulf, he 
did not have the energy he had previously had.  He said that 
he discontinued exercising in 1993.  On clinical evaluation, 
the examiner reported that the veteran did not have any 
chronic rash, or lesions on his legs.  The examiner noted the 
presence of slightly hypopigmented spots on the anterior 
aspect of both lower extremities distally.  Gross 
neurological examination was nonfocal.  The examining 
physician's diagnoses included fatigue.  The examiner opined 
that the veteran's lack of exercise played a major role in 
his fatigue.

An April 1999 notice from the RO to the Houston VAMC 
indicated that the examiner was to review the veteran's 
pertinent medical records in the claims folder prior to the 
examination.  The notice indicated that the veteran was to be 
accorded several VA examinations, including a VA general 
medical examination.  Attached to the notice was a set of 
guidelines for medical examinations of veterans of the Gulf 
War to which the RO desired to refer the VA examining 
physician.

On VA general medical examination of the veteran in May 1999, 
by the same physician who examined him in May 1998, it was 
noted that the claims folder was available, but the veteran's 
medical records were not available for the examiner's review 
in connection with the examination.  The veteran indicated 
that he sustained a left thigh laceration as an adolescent.  
He stated that he was exposed to smoke from burning oil wells 
while in the Persian Gulf, and he complained of shortness of 
breath when he does heavy lifting or strenuous work.  He 
explained that his employment as a clerk does not require 
heavy lifting, but he complained of fatigue in connection 
with other activities, such as playing with his children.  
The veteran also stated that he has problems with his skin.  
The examining physician noted that, when these problems were 
discussed, the veteran recalled his treatment for impetigo in 
1994.  He denied any recurrence of skin problems.  The 
examiner's diagnoses did not refer to the veteran's 
complaints of fatigue or his skin problems.  The examiner did 
note that the veteran apparently was experiencing serious 
marital and family problems and commented that the "entire 
situation somehow influences the patient's claimed fatigue."  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. 
App. 341, 346 (1999).

The veteran also contends that he is entitled to service 
connection pursuant to 38 C.F.R. § 3.317.  Title 38 U.S.C.A. 
Section 1117 provides in pertinent part:

(a) The Secretary may pay compensation under this subchapter 
to any Persian Gulf veteran suffering from a chronic 
disability resulting from an undiagnosed illness (or 
combination of undiagnosed illnesses) that

(1) became manifest during service on active duty in the 
Armed Forces in the Southwest Asia theater of operations 
during the Persian Gulf War; or

(2) became manifest to a degree of 10 percent or more within 
the presumptive period prescribed under subsection (b).

(b) The Secretary shall prescribe by regulation the period of 
time following service in the Southwest Asia theater of 
operations during the Persian Gulf War that the Secretary 
determines is appropriate for presumption of service 
connection for purposes of this section.

* * *

(e) For purposes of this section, the term ''Persian Gulf 
veteran'' means a veteran who served on active duty in the 
Armed Forces in the Southwest Asia theater of operations 
during the Persian Gulf War.

38 U.S.C.A. § 1117.

The regulation implementing the foregoing statute, 38 C.F.R. 
§ 3.317, provides in relevant part that except as provided 
otherwise, VA shall pay compensation in accordance with 
chapter 11 of Title 38, United States Code, to a Persian Gulf 
veteran who exhibits "objective indications of chronic 
disability resulting from an illness or combination of 
illnesses" manifested by one or more signs or symptoms, such 
as fatigue, sleep disturbances, signs or symptoms involving 
skin, neurologic or neuropsychological signs or symptoms, and 
other symptoms, provided that such disability (i) became 
manifest either during active duty in the Southwest Asia 
theater of operations during the Gulf War, or to a 
compensable degree no later than December 31, 2006, and (ii) 
by history, physical examination, and laboratory tests cannot 
be attributed to any known clinical diagnosis.  38 C.F.R. § 
3.317(a)(1) (implementing 38 U.S.C.A. § 1117); see also 66 
Fed. Reg. 56,614-56,615 (November 9, 2001) ) (to be codified 
as amended at 38 C.F.R. § 3.317(a)(1)(i)).  "Objective 
indications of chronic disability" include both "signs" in 
the medical sense of objective evidence perceptible to an 
examining physician, and other, non-medical indicators that 
are capable of independent verification.  38 C.F.R. § 
3.317(a)(2).  Disabilities that have existed for at least 6 
months, and disabilities that exhibit intermittent episodes 
of improvement and worsening over a 6- month period will be 
considered "chronic."  Id.

By regulatory amendment effective November 9, 2001, 38 C.F.R. 
§ 3.317(a)(1)(i) was amended by removing "December 31, 2001" 
and adding, in its place, December 31, 2006".  66 Federal 
Register 56,614-56,615 (November 9, 2001).  

The Board further observes that, on December 27, 2001, the 
President signed into law H.R. 1291, the Veterans Education 
and Benefits Expansion Act of 2001, Public Law No. 107-103, 
115 Stat. 976, which contains, among other things, new 
provisions relating to Persian Gulf veterans.  Section 202 of 
the new statute expands compensation availability for Persian 
Gulf vets to include "medically unexplained chronic 
multisymptom illness," such as fibromyalgia, chronic fatigue 
syndrome, and irritable bowel syndrome, as well as any 
diagnosed illness that the Secretary determines by regulation 
to be service-connected.  These changes in law are effective 
on March 1, 2002.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The veteran has testified that his fatigue had it onset after 
his service in the Persian Gulf and that his skin condition 
had is onset two months after his separation from service.  
He noted that he was exposed to smoke from oil fires during 
his service in the Persian Gulf and believes that either that 
exposure or another incident of his service caused the two 
conditions.  Regarding the examiner's comments that his 
fatigue is the result of a lack of exercise, the veteran 
stated that he did, in fact, exercise but still had the 
fatigue.  

As noted above, the veteran's service medical records are 
negative for complaints or findings of a skin condition or 
fatigue.  He specifically denied any such skin problems upon 
separation from service in January 1993, and physical 
evaluation was normal at that time.  In addition, on VA 
examination in March 1993, the veteran's skin was normal, and 
the examination report does not include any complaint or 
finding of fatigue.  The first documented treatment for 
complaints associated with a skin disability is dated in 
February 1994, more than one year after his separation from 
service.  The first notation of fatigue in a medical report 
was on VA examination in May 1998.  

The post-service medical evidence establishes that the 
veteran had left leg cellulitis and impetigo but the 
conditions resolved.  Even assuming the conditions were still 
present, there is no competent evidence that the condition 
was incurred in or aggravated by service.  Therefore, service 
connection is not warranted on a direct basis.  As there is a 
recognized clinical diagnosis for this condition, it is not, 
by definition, a manifestation of undiagnosed illness.  
Therefore, service connection is not warranted on the basis 
of undiagnosed illness.  38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317.

Regarding the contentions of the veteran and his family 
members that he had a skin condition after separation from 
service, such contentions are neither credible nor supported 
by other evidence, specifically the absence of any complaints 
or findings of a skin disability on the January 1993 
discharge examination and the March 1993 VA examination.  
These records made contemporaneous with service are more 
probative than the contentions made years later in connection 
with a claim for compensation.

Similarly, there were no such contemporaneous complaints of 
fatigue in service or shortly thereafter; hence service 
connection on a direct basis for a disability manifested by 
fatigue is not warranted.  In addition, the examiner who 
conducted the May 1998 VA examination noted that the 
veteran's fatigue was the result of a lack of exercise, or 
was related to other factors, and did not attribute the 
condition to any incident of service.  There also has been no 
diagnosis of a chronic fatigue syndrome.  Therefore, service 
connection on the basis of undiagnosed illness is not 
warranted.  

Specific medical evidence was necessary to adjudicate the 
veteran's claims, as specified by the Board's remand.  The RO 
attempted to afford the veteran VA examinations and obtain 
opinions as to the exact nature and etiology of these 
conditions.  The examiner(s) was specifically asked to review 
the claims file.  The veteran's failure to cooperate has had 
a negative effect on his claims because these examinations 
may have provided probative evidence. 

For the reasons and bases provided above, the Board concludes 
that the evidence in this case preponderates against the 
claims for service connection for a skin disorder or fatigue 
on a direct basis or, in the alternative, as disabilities due 
to undiagnosed illness.  The evidence in this case is not so 
evenly balanced so as to allow application of the benefit of 
the doubt rule as required by law and VA regulations.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a skin disorder and a 
disability manifested by fatigue is denied.



		
	D. C. Spickler 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

